PER CURIAM:
In this land-use case defendants appeal from an order by the Court of Chancery denying their motion for summary judgment. The substance of the ruling was based upon the premise that the Court has jurisdiction to review the refusal by New Castle County Council to approve plaintiff’s planned use of his land. We affirm the Court of Chancery, for the reasons and purposes stated in the careful opinion and the order entered below. See 313 A.2d 904 (1973). Our affirmance is limited to the jurisdictional question determined by the Court and nothing stated herein is intended to enlarge the scope of judicial review of administrative or quasi-legislative proceedings. Compare our recent opinion in Green v. Wilmington Savings Fund Society, Del.Supr., 310 A.2d 638 (1973).